DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 14 January, 2021.
Claims 1 – 20 have been cancelled.
Claims 21 – 40 have been added,
Claims 21 - 40 are currently pending and have been examined.
The present application is a continuation of U.S. Application Number 16/190910, now Abandoned.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21 - 40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The term “acceptable” in claims 1 and 33 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner notes that Claims 25, 26, 35 and 36 further define what is “acceptable” such that including these features would render the rejection moot. Nonetheless, the definition includes  a “confidence level no less than a desired value”. The specification does not disclose how to determine the confidence level, as noted below. Appropriate correction or clarification is required.
Claim 29 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The term “practically meaningful” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction or clarification is required.
Claims 28 and 37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The claim recite that the proposed values are proposed “in view of need or priority of said target clinical trial”. Examiner cannot determine the metes and bounds of the claim. It is unclear how a clinical trial’s “need or priority” is used to determine the proposed values for # patients, # sites, or enrollment time. The specification does not disclose how this is performed. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 25, 26, 28, 35, 36 and 37 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint invention, at the time the application was filed, had possession of the claimed invention. The claims require determining a confidence level. The specification fails to disclose the algorithm used to determine this value. Claims 27 and 38 recite that the proposed values are proposed “in view of need or priority of said target clinical trial”. The specification fails to disclose the algorithm used to determine this proposed values in view of “need or priority”. Appropriate correction and/or clarification are required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 33 is representative. Claim 33 recites:
A computerized method for determining feasibility of design proposal for a target clinical trial with a proposed number of investigator sites (N), proposed number of patients and proposed enrollment time, said method comprising:
calculating, on a computing unit, a proposed CTER value and a proposed GSER value using said proposed number of investigator sites, proposed number of patients and proposed enrollment time,
storing, on a storage unit, a database of clinical trial parameters and their values derived from a plurality of historical clinical trials similar to the target clinical trial, wherein said clinical trial parameters comprise number of patients, number of investigator sites, and enrollment time;
constructing, on said computing unit, a first function of CTER and a second function of GSER based on said database, wherein said first function is CTER = A * (1 - e**BN) + C with A, B and C being constants, wherein A + C is the maximum value for CTER; wherein said second function is GSER = a * e**bN + c with a, b and c being constants, wherein c is the maximum value for GSER; 
profiling, on said computing unit, a first risk in view of CTER and a second risk in view of GSER, wherein the first risk indicates a risk at clinical trial level and the second risk indicates another risk at investigator site level; and
outputting, via an outputting unit, a result indicating whether said design proposal with the proposed values if feasible, wherein if both the first risk and second risk are acceptable, said design proposal is feasible.
Claim 21 recites a system for performing the above steps. 
Claims 21 - 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
STEP 1
The claims are directed to a method and a system which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims, as illustrated by Claim 33, recite limitations that encompass an abstract idea including:  
calculating a proposed CTER value and a proposed GSER value using said proposed number of investigator sites, proposed number of patients and proposed enrollment time,
constructing a first function of CTER and a second function of GSER based on said database, wherein said first function is CTER = A * (1 - e**BN) + C with A, B and C being constants, wherein A + C is the maximum value for CTER; wherein said second function is GSER = a * e**bN + c with a, b and c being constants, wherein c is the maximum value for GSER; 
profiling a first risk in view of CTER and a second risk in view of GSER, wherein the first risk indicates a risk at clinical trial level and the second risk indicates another risk at investigator site level.
The claims, as illustrated by Claim 33, recite an abstract idea within the “Mathematical Concepts” Grouping – mathematical relationships, mathematical formulas or equations, and mathematical calculations. The claims “construct” first and second functions for CTER and GSER using historical data stored in memory for similar trials – i.e. # patients, # sites, enrollment time. The specification discloses that non-linear regression techniques are used to perform this function and identify the values for the variable in the equations. For example, values for the variables related to a particular disease, using values from historical trials related to that particular disease maybe determined, as recited in Claims 30 – 32 and 38 – 40. The claims expressly recite mathematical equations - the function GSER = a * e ** bN + c, wherein a, b and c are constants; and CTER = A * (1 - e**BN) + C, wherein A, B, and C are constants.
The claims further require calculating a proposed CTER and GSER using the proposed values above. CTER and GSER can be calculated simply as: proposed CTER = proposed # patients/ proposed time units, and GSER = proposed # patients/proposed # sites/ proposed time units. For example, a proposal to conduct a trial by enrolling 100 patients across 5 sites in one month results in a proposed CTER of 100, and a proposed GSER of 20. 
The claims further require “profiling risk in view of CTER and GSER”. The specification discloses that risk is quantified as the distance to the ideal situation. Determining the risk profile by calculating the distance to an ideal situation, or any other measure of statistical significance is an ordinary mathematical function – i.e. determining the distance from a value to an ideal value. As such, the claims recite an abstract idea within the Mathematical Concepts” Grouping.
Additionally, each of these steps fall into the “Mental Processes” Grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  Performing simple mathematical calculations such as determining a proposed CTER and GSER, performing nonlinear regression on historical data values to construct mathematical functions that represent the data values, determining the risk based on the distance to an ideal situation, and comparing the distance to a predetermined value are processes that except for generic computer implementation steps, can be performed in the human mind or with the aid of pen and paper. Similarly determining if the design proposal is feasible – i.e. when both CTER and GSER risk are acceptable is an ordinary comparison process. As such, the claims recite an abstract idea within the mental process grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
a computing unit;
storing, on a storage unit, a database of clinical trial parameters and their values derived from a plurality of historical clinical trials similar to the target clinical trial, wherein said clinical trial parameters comprise number of patients, number of investigator sites, and enrollment time;
outputting, via an outputting unit, a result indicating whether said design proposal with the proposed values if feasible, wherein if both the first risk and second risk are acceptable, said design proposal is feasible.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The computing unit and memory are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Collecting and storing historical clinical trial data, is an insignificant extra-solution activity – i.e. a data gathering step. The specification discloses that this data is obtained from a database of clinical trials. Similarly, outputting the results of the abstract process is an insignificant post-solution activity that does not add a meaningful limitation to the abstract idea. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract mathematical concepts and mental processes into a practical application of that concept.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract mathematical concepts and mental processes. Receiving and storing information is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE; electronic recordkeeping as in Alice and Ultramercial; and storing and retrieving information from memory as in Versata and OIP Tech. Similarly, outputting the results of the abstract process is an ancillary part of that process (Electric Power Group). This merely appends a conventional post solution activity to the abstract process. The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a computing unit). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry, and are construed as a generic computer. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually. As such, the additional elements recited in the claim do not provide an inventive concept that that transforms the claims into a patent eligible invention, or that amounts to significantly more than the abstract mathematical concepts and mental processes.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of similar trials (24, 34); types of diseases (27); those that recite additional abstract ideas including: mapping distance between points (23); comparing risks to confidence values (25, 26, 35, 36); proposing values in view of need or priority and that are meaningful (28, 29, 37); mathematical formulas for particular diseases (30 – 32, 38 – 40); those that recite well-understood, routine and conventional activity or computer functions including: those that recite insignificant extra-solution activities; storing CTER and GSER (22); or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The Prior Art
The prior art does not disclose the recite mathematical formulas. 
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Projecting Realistic Enrollment Rates” Harper; 2004; discloses formulas used in calculations for determining enrollment rates for clinical trials at a site level and at a trial level including comparing potential enrollment rates to a proposed enrollment rate to determine if it is feasible. Harper does not use historical trial data.
US PGPUB 2010/0114594 A1 to Schultz discloses a tool for planning a clinical trial including computing a patient enrollment timeline.
US PGPUB 2007/0100885 A1 to Sumino discloses a clinical trial information processing system.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
Date: 19 September, 2022